Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1 and 16 have been amended; Claims 4, 8, 12, and 20-21 are withdrawn as non-elected claim and Claims 1-3, 5-7, 9-11, and 13-19 remain for examination, wherein claims 1 and 16 are independent claims.

Status of the Previous Rejections
Previous rejection of Claim(s) 1-3, 5-7, 9-11, 13-19 under 35 U.S.C. 103 as being unpatentable over Cretteur et al (US-PG-pub 2017/0304952 A1, thereafter PG’952) in view of kami et al (US 6,702,904 B2, thereafter US’904) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 04/21/2022.
Previous rejection of Claim(s) 1-3, 5-7, 9-11, 13-19 under 35 U.S.C. 103 as being unpatentable over Andreas et al (DE 102007015963 A1, with on-line translation, thereafter DE’963 is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 04/21/2022.
Previous rejection of Claim(s) 1-3, 5-7, 9-11, 13-19 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-21 of copending application No. 16/179425 (US-PG-Pub 2019/0126401 A1) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 04/21/2022.
Claim rejoining
Claims 4, 8, 12, and 20-21 are rejoined. 
Claims 4, 8, 12, and 20-21 are previously withdrawn from consideration as a result of an election/restriction requirement dated 03/19/2021. Pursuant to the procedures set forth in MPEP § 821.04, the claims 4, 8, and 12 (different species) and claims 20-21 (process limitation) therefore the restriction/election as set forth in the Office action mailed on 03/19/2021, is hereby withdrawn and Claims 4, 8, 12, and 20-21 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1-21 remain for examination, and claims 1 and 16 are independent claims.

Reason for Allowance
Claims 1-21 are allowed.  
Regarding the instant independent claims 1 and 16, It is noted that the recorded prior arts do not specify the amended features of the detail microstructure and properties for different alloy A and B in the instant claims. Claims 2-15 and 17-21 depend on claims 1 and 16 separately, they are also allowed. Since the claims of 1-21 of copending application No. 16/179425 (US-PG-Pub 2019/0126401 A1) does not specify the amended features either, the ODP rejection on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-21 of copending application No. 16/179425 (US-PG-Pub 2019/0126401 A1) is aloso withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734